Motion by the appellant pro se, denominated as one for reargument and for a writ of error coram nobis, to vacate a decision and order of this court dated October 26, 1987, which determined an appeal from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered November 11, 1985 (see, People v Behlin, 133 AD2d 835).
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is denied.
Since the defendant makes no challenge to this court’s determination of those issues which were raised on his direct appeal, his motion is not properly one for reargument (cf., People v Bachert, 69 NY2d 593, 597). Moreover, since he points to no argument which appellate counsel could have raised but unreasonably failed to raise on direct appeal, the defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745; People v Wilson, 150 AD2d 631). To the extent that the defendant now raises issues which were properly the subject of his unsuccessful motion for vacatur of the judgment pursuant to CPL 440.10, since he did not obtain leave to appeal from denial of that motion, those arguments are not properly before this court (see, People v Kihm, 143 AD2d 199). Mangano, P. J., Thompson, Lawrence and Harwood, JJ., concur.